DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 04/22/2022. In the applicant’s response, claims 1-5 were amended; clams 11-16 were newly added. Accordingly, claims 1-16 are pending and being examined. Claims 1, 5, 6, and 10 are independent form.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claim 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al (JP2011-14798, hereinafter “Matsui”). A machine translated English version of the document is provided by the examiner along with this office action.

Regarding claim 1, Matsui discloses a system that is configured to be communicable with an image acquisition tool and detects a defect of an electric circuit formed on a semiconductor wafer from image data acquired from the image acquisition tool or characteristics extracted from the image data, the system comprising: a computer system; and an arithmetic module that is executed by the computer system (the method and system for inspecting defects on a wafer using the characteristics extracted from image data captured from the wafer; see fig.14), wherein the computer system 
receives, from the image acquisition tool, image data obtained by sequentially irradiating a plurality of contacts included in a transistor provided on the semiconductor wafer with a beam (a secondary electron image is scanned while irradiating and scanning an electron beam to a specified area of a wafer under specified inspection conditions; see S111 of fig.14 and para.77 of the original document and/or the translated English version; see “wafer”/”semiconductor substrate”, “electron beam irradiation”, “patterns”, see fig.2 and para.31-34, and para.67. As a wafer for forming a transistor process shown in fig.25, wherein the “contacts included in a transistor” include “conductive plug”, and “non-conductive plugs”; see 96, 97a and 97b of fig.25 and para.131) and extracts characteristics of the plurality of contacts sequentially irradiated with the beam from the received image data, the characteristics being included in the image data, or receives characteristics of the plurality of contacts sequentially irradiated with the beam from the image acquisition tool, the characteristics being extracted from the image data (extracts the electrical characteristics of the defective portion by processing the image; see para.78), and derives a type of a defect by referring to related information for the characteristics of the plurality of contacts, the related information storing the characteristics of the plurality of contacts and types of defects in association with each other (performs a comparison inspection to determine a type of a defective portion based on the he electrical characteristics, e.g., “the resistance of the defect”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85).

Regarding claim 2, Matsui discloses the system according to claim 1, wherein the characteristics of the plurality of contacts are obtained when the plurality of contacts are irradiated with a beam at different timings (see “plugs 7a,...7c” in fig.4, where each of the plugs is located in different areas and therefore is irradiated by different beams at different times; see 7a, … 7c of fig.4, and para.37).

Regarding claim 3, Matsui discloses the system according to claim 1, wherein the characteristics of the plurality of contacts are obtained when a beam irradiation point of the image acquisition tool is moved in a plurality of directions relative to the plurality of contacts (performs this inspection by step-and-repeat while moving the stage the next designated area to complete the whole inspection of the wafer; see para.80).

Regarding claim 4, Matsui discloses the system according to claim 1, wherein the related information is a database storing a plurality of characteristics and types of defects in association with each other, the plurality of characteristics being obtained by sequentially irradiating the plurality of contacts included in a transistor provided on the semiconductor wafer with a beam (stores the images and the corresponding electrical characteristics into the data storage 55; see para.123-124; see “contacts included in a transistor” in fig.25 and para.131).

Regarding claim 6, Matsui discloses a system that is configured to be communicable with an image acquisition tool and detects a defect of an electric circuit formed on a semiconductor wafer from image data acquired from the image acquisition tool or characteristics extracted from the image data, the system comprising: a computer system; and an arithmetic module that is executed by the computer system (the method and system for inspecting defects on a wafer based on the characteristics extracted from image data captured from the wafer; see fig.14), 
wherein the computer system receives image data from the image acquisition tool (a secondary electron image is scanned while irradiating and scanning an electron beam to a specified area of a wafer under specified inspection conditions; see S111 of fig.14 and para.77 of the original document and/or the translated English version; see “wafer”/”semiconductor substrate”, “electron beam irradiation”, “patterns”, see fig.2 and para.31-34, and para.67)) and extracts characteristics of the plurality of contacts included in a transistor from the received image data, the characteristics being included in the image data, or receives characteristics of the plurality of contacts from the image acquisition tool, the characteristics being extracted from the image data (extracts the electrical characteristics of the defective portion by processing the image; see para.78; see “contacts included in a transistor” in fig.25 and para.131), 
receives one or more netlists in which a relationship between an equivalent circuit of an electric circuit formed on the semiconductor wafer and defect information is described from a netlist database, estimates characteristics of the plurality of contacts from one or more netlists or estimates netlists based on characteristics of a plurality of contacts included in the image data (receives “the standard wafer information” table which describes the relationship among the voltage (potential difference), the resistance (i.e., “electrical characteristics”), and the significance (the depth) of a defect; see S120 of fig.1 and para. 83, see “the standard wafer information table” shown in fig.17, and para.85; see “contacts included in a transistor” in fig.25 and para.131), 
compares the characteristics of the plurality of patterns estimated from the netlists and the characteristics of the plurality of patterns extracted from the image data to each other or compares the netlists received from the netlist database and the netlists estimated based on the characteristics of the plurality of patterns included in the image data to each other (performs a comparison inspection to determine a type of a defective portion based on the electrical characteristics (e.g., “the resistance”) and “the standard wafer information table”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85), and outputs defect information described in a netlist selected based on the comparison (outputs the inspection results; see S115 of fig.14 and para.79).

Regarding claim 7, Matsui discloses the system according to claim 6, wherein the computer system receives a netlist of an equivalent circuit of a normal electric circuit and a netlist of an equivalent circuit of an electric circuit including a defect from the netlist database (receives “the standard wafer information” table which describes the relationship among the voltage (potential difference), the resistance (i.e., “electrical characteristics”), and the significance (the depth) of a defect; see S120 of fig.1 and para. 83, see “the standard wafer information table” shown in fig.17, and para.85), compares the netlist of the equivalent circuit of the normal electric circuit and the netlist of the equivalent circuit of the electric circuit including the defect or characteristics of a plurality of patterns extracted from the netlists to netlists estimated based on characteristics of a plurality of patterns included in the image data or to characteristics of the plurality of patterns extracted from the image data, and determines whether an electric circuit formed on the semiconductor wafer is a normal electric circuit or an electric circuit including a defect based on the comparison (performs a comparison inspection to determine a type of a defective portion based on the electrical characteristics (e.g., “the resistance”) and “the standard wafer information table”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85).

Regarding claim 8, Matsui discloses the system according to claim 6, wherein the computer system compares characteristics under each of a plurality of image acquisition conditions relating to a plurality of patterns acquired from the image acquisition tool under the plurality of image acquisition conditions to characteristics extracted from the one or more netlists (performs a comparison inspection to determine a type of a defective portion based on the electrical characteristics (e.g., “the resistance”) and “the standard wafer information table”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85), and outputs defect information described in a netlist selected based on the comparison (outputs the inspection results; see S115 of fig.14 and para.79).

Regarding claim 9, Matsui discloses the system according to claim 6, wherein the computer system determines a manufacturing process that brings about the defect based on a comparison of a netlist received from a netlist database storing one or more netlists for each of manufacturing processes of the semiconductor wafer or characteristics of a plurality of patterns extracted from the netlist to a netlist estimated based on characteristics of a plurality of patterns included in the image data or characteristics of a plurality of patterns included in the image data (performs a comparison between the standard wafer and the wafer to be inspected, see para.113).

Regarding claim 5, claim 5 is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 10, claim 10 is an inherent variant of claim 6, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 6.

Regarding claim 11, Matsui discloses the system according to claim 1, wherein the plurality of contacts includes two or more contacts from a source contact, a gate contact and a drain contact (As a wafer for forming a transistor process shown in fig.25, wherein the “contacts included in a transistor” include “conductive plug” for a drain contact, and “non-conductive plugs” for gate contacts; see 96, 97a and 97b of fig.25 and para.131).

Regarding claim 12, Matsui discloses the system according to claim 11, wherein, by charge being accumulated in the gate contact, the gate of the transistor is opened or the source and the drain of the transistor are electrically connected (see fig.25 and para.131; see “DRAWING DESCRIPTION” para.142).

Regarding claim 13, Matsui discloses the system according to claim 1, wherein image data is data obtained by beam scanning of an image acquisition tool such that the plurality of contacts are included in a field of view (a secondary electron image is scanned while irradiating and scanning an electron beam to a specified area of a wafer under specified inspection conditions; see S111 of fig.14 and para.77 of the original document; see “wafer”/”semiconductor substrate”, “electron beam irradiation”, “patterns”, see fig.2 and para.31-34, and para.67.).

Regarding claim 14, Matsui discloses the system according to claim 13, wherein image data is data obtained by beam scanning of the image acquisition tool in an arrangement direction of the plurality of contacts according to the arrangement order  (see “plugs 7a,...7c” in fig.4, where each of the plugs is located in different areas and therefore is irradiated by different beams at different times; see 7a, … 7c of fig.4, and para.37).

Regarding claim 15, Matsui discloses the system according to claim 13, wherein image data is data obtained by beam scanning of the image acquisition tool for the plurality of contacts in a first direction sequentially and by beam scanning of the image acquisition tool for the plurality of contacts in a second direction sequentially (see “perform inspection by step-and-repeat” in para.80).

Regarding claim 16, Matsui discloses the system according to claim 1, wherein the image data is a voltage contrast image data (detect the “changes in the charging voltage”; see fig.3 and para.35; see “contrast changes” shown fig.19 and fig.20 and para.132).
Response to Arguments
6.	Applicant’s arguments, filed on 04/22/2022, have been fully considered but they are not persuasive. 

6-1.	On page 10 of applicant’s response, regarding claim 1, applicant argues:
“Matsui does not teach or suggest a computer system that "receives, from the image acquisition tool, image data obtained by sequentially irradiating a plurality of contacts included in a transistor provided on the semiconductor wafer with a beam…”
(The emphases added by applicant.)

The examiner respectfully disagrees with the applicant’s argument. As explained in detailed in the rejections of the claims, Matsui specifically discloses an example where the wafer is for forming a transistor process, see fig.25 and Paragraph [0131]; wherein the “contacts included in a transistor” include “conductive plug” 96, and “non-conductive plugs” 97a and 97b in fig.25. Thus, the argument is unpersuasive.

6-2.	On page 10 of applicant’s response, regarding claim 1, applicant further argues:
“In particular, Matsui does not disclose how effects of classification of defect types or evaluation of electrical characteristics can specifically be achieved, by adopting what specific steps with respect to a plurality of contacts (e.g., a source contact, a gate contact, and a drain contact).”

The examiner respectfully disagrees with the applicant’s argument. As explained in detailed in the rejections of the claims, Matsui, as some examples, discloses: (1) the relationship between the potential contrast change and the resistance value of a plug/contact in poor conduction in fig.19 and para.132; (2) the relationship between the potential contrast change and the depth of a plug/contact in poor condition in fig.20, wherein a plug includes conductive plug”, and “non-conductive plugs”; shown in fig.25 and para.131; and (3) an example of defective plug patterns shown fig.24 and para.134, wherein the wafer includes gates 100a—100c. Thus, the argument is unpersuasive.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        4/29/2022